Name: Council Decision (CFSP) 2017/2427 of 21 December 2017 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: United Nations;  international trade;  international affairs;  free movement of capital;  Africa;  cooperation policy;  non-governmental organisations;  defence
 Date Published: 2017-12-22

 22.12.2017 EN Official Journal of the European Union L 343/78 COUNCIL DECISION (CFSP) 2017/2427 of 21 December 2017 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP. (2) On 14 November 2017, the United Nations Security Council adopted Resolution 2385 (2017). That Resolution provides for an exemption from the assets freeze and from the prohibition on making funds, other financial assets and economic resources available for urgently needed humanitarian assistance in Somalia, by the United Nations, its specialized agencies or programmes, humanitarian organizations having observer status with the United Nations General Assembly that provide humanitarian assistance, and their implementing partners including bilaterally or multilaterally funded non-governmental organizations participating in the United Nations Humanitarian Response Plan for Somalia. (3) Decision 2010/231/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 6(6) of Decision 2010/231/CFSP is replaced by the following: 6. Paragraphs 1 and 2 shall not apply to the payment of funds, other financial assets or economic resources necessary to ensure the timely delivery of urgently needed humanitarian assistance in Somalia, by the United Nations, its specialised agencies or programmes, humanitarian organisations having observer status with the United Nations General Assembly that provide humanitarian assistance, and their implementing partners, including bilaterally or multilaterally funded non-governmental organizations participating in the United Nations Humanitarian Response Plan for Somalia.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 December 2017. For the Council The President M. MAASIKAS (1) OJ L 105, 27.4.2010, p. 17.